United States Court of Appeals
                                                                                                   Fifth Circuit
                                                                                                F I L E D
                                                                                                   July 24, 2007

                     IN THE UNITED STATES COURT OF APPEALS                                  Charles R. Fulbruge III
                                                                                                    Clerk
                                   FOR THE FIFTH CIRCUIT



                                            No. 06-40175
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                           Plaintiff-
                                                           Appellee,

                                                  versus

NILO ALBERTO NUNEZ,

                                                                                      Defendant-
                                                           Appellant.

                      -----------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Southern District of Texas
                                        USDC No. 7:05-CR-8-1
                     ------------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Nilo Alberto Nunez appeals the 96 month sentence imposed following his guilty plea

conviction for conspiracy to possess with the intent to distribute between 100-1000 kilograms of

marijuana. Nunez argues that the district court erred by enhancing his offense level four points for



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
his being a leader or organizer under U.S.S.G. § 3B1.1. He also contends that the district court erred

by failing to articulate reasons for the imposition of his sentence and that the court violated U.S.S.G.

§ 1B1.8 by using statements Nunez made to a probation officer to determine Nunez’s sentence.

        According to the presentence report and the factual basis, Nunez purchased a large amount

of marijuana and recruited a driver to transport the marijuana to Miami. Following his arrest, Nunez

instructed other individuals to take responsibility for the offense and offered money to these

individuals if they complied. Based on these facts, we find that the district court did not clearly err

in imposing the enhancement for Nunez’s role as a leader in the offense. See United States v.

Villanueva, 408 F.3d 913, 203 & n.9 (5th Cir. 2005).

        Nunez’s argument that the district court should have articulated reasons for the imposition

of his sentence is without merit. Because the district court imposed a sentence within the properly

calculated guidelines range, the court was not required to provide an explicit statements of its

rationale under 18 U.S.C. § 3553(a). See United States v. Mares, 403 F.3d 511, 519 (5th Cir. 2005).

        The district court did not violate U.S.S.G. § 1B1.8 by using self-incriminating statements

made by Nunez to determine his sentence. Nunez’s plea agreement did not contain a cooperation

provision. Therefore, § 1B1.8 is inapplicable. Regardless, the information provided to the probation

officer by Nunez was only part of the information used by the court to determine Nunez’s sentence.

The district court’s consideration of Nunez’s statements does not constitute plain error. See United

States v. Olano, 507 U.S. 725, 732-34 (1993). Accordingly, the judgment of the district court is

AFFIRMED.




                                                 -2-